STORY, Circuit Justice.
1 have not the slightest doubt, in the present ease, that a perpetual injunction . ought to be granted. The case presented is one of unmitigated and designed infringement of the rights of the plaintiffs, for the purpose of defrauding the public and taking from the plaintiffs the fair earnings of their skill, labor and enterprise.
Various grounds of objection are suggested in the answer of the defendant, none of which appear to me to be of any validity. First, it is suggested, that the plaintiffs are aliens. Be it so. But in the courts of the United States, under the constitution and laws, they are entitled, being alién friends, to the same protection of their rights as eiti-zens. There is no pretence to say, that if a similar false imitation and use of the labels of a citizen put upon his own manufactured articles, had been designedly and fraudulently perpetrated and acted upon, it would not have been an invasion of his rights, for which our law would have granted ample redress. There is no difference between the case of a citizen and that of an alien friend, where his rights are openly violated.
Another objection is, that the defendant has not had all descriptions of thread put up on spools, and labelled by the plaintiffs. That, if true, would make no difference. It is sufficient, if there be a violation of their rights by the defendant, in imitating and using any of the labels and spools, with a view to deceive the public. There is no evidence to establish, that the public were either forewarned, or forearmed, as to the deception. In point of fact, it appears from the evidence, that the defendant has imitated, and sold both descriptions of spools and labels, red and black, of the plaintiffs. Again, it is said, that other persons have imitated the same spools and labels of the plaintiffs, and sold the manufacture. But this rather aggravates,' than excuses the misconduct, unless done with the consent, or acquiescence of the plaintiffs, which there is not the slightest evidence to establish; or that the plaintiffs ever intended to surrender their rights to the public at large, or to the invaders thereof, in particular. I do not quote cases, to establish the principles above stated. They are very familiar to the profession; and are not now susceptible of any judicial doubt. See 2 Story, Eq. Jur. § 951. I shall accordingly decree a perpetual injunction.